Case 2:15-bk-25283-RK        Doc 430 Filed 07/18/19 Entered 07/18/19 11:07:36                  Desc
                               Main Document Page 1 of 3


  1

  2
                                                                   FILED & ENTERED
  3

  4                                                                       JUL 18 2019

  5                                                                  CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
                                                                     BY bakchell DEPUTY CLERK
  6

  7                                      NOT FOR PUBLICATION

  8                              UNITED STATES BANKRUPTCY COURT
  9
                                  CENTRAL DISTRICT OF CALIFORNIA
 10
                                         LOS ANGELES DIVISION
 11
      In re:                                           Case No. 2:15-bk-25283-RK
 12
      ARTURO GONZALEZ,                                 Chapter 7
 13

 14                           Debtor.                  ORDER DENYING DEBTOR’S "NUNC
                                                       PRO TUNC MOTION [TO] REVISE
 15                                                    PRIOR CASE HEADINGS IN THE
                                                       DOCKET" [DOCKET NO. 423]
 16

 17

 18
               On July 9, 2019, Debtor Arturo Gonzalez filed a pleading in this bankruptcy case
 19
      entitled "Nunc Pro Tunc Motion [to] Revise Prior Case Headings in the Docket" (the
 20
      "Motion"). Docket Number 423.
 21
               There was no notice of motion for this Motion as required by Local Bankruptcy Rule
 22
      9013-1(c)(2). Having considered the Motion, the court determines that pursuant to Local
 23
      Bankruptcy Rule 9013-1(j)(3), oral argument on the Motion is not necessary, dispenses
 24
      with it, takes the Motion under submission, and rules as follows.
 25
               Local Bankruptcy Rule 9013-1(c)(2) states:
 26
               Every motion must be accompanied by written notice of motion specifying
 27            briefly the relief requested in the motion and, if applicable, the date, time,
               and place of hearing. Except as set forth in LBR 7056-1 with regard to
 28            motions for summary judgment or partial summary adjudication, or as

                                                      -1-
Case 2:15-bk-25283-RK        Doc 430 Filed 07/18/19 Entered 07/18/19 11:07:36                     Desc
                               Main Document Page 2 of 3


            otherwise ordered, the notice of motion must advise the opposing party that
  1         LBR 9013-1(f) requires a written response to be filed and served at least 14
            days before the hearing. If the motion is being heard on shortened notice
  2         pursuant to LBR 9076-1, the notice must specify the deadline for responses
            set by the court in the order approving the shortened notice.
  3

  4 There is a mandatory court form for a Notice of Motion, which is Form 9013-

  5 1.1.HEARING.NOTICE, which is available for viewing on the court’s website.

  6         Debtor did not use the mandatory court Notice of Motion form for the Motion. The

  7 court notes that even though the court’s Notice of Motion form is mandatory for all motions

  8 before the court, many judges have not required the form if the equivalent information in

  9 the form and required by the rule is provided in the moving papers with a heading, “Notice
 10 of Motion.” Debtor did not provide the equivalent information in the Motion.

 11         Form 9013.1.1.HEARING.NOTICE provides for the following information in the

 12 caption of the form:

 13                                 NOTICE OF MOTION FOR:
                                    (Specify name of Motion)
 14                                 DATE:
                                    TIME:
 15                                 COURTROOM:
                                    PLACE:
 16

 17 Arguably, Debtor provided some of this information in the caption of the Motion, but the

 18 caption did not state there was a Notice of Motion, there was no time set for a hearing and

 19 the date referenced in the caption, August 6, 2019, is a date on which this court is not
 20 conducting hearings, so the Motion is deficient and does not comply with the rule.

 21         Form 9013.1.HEARING.NOTICE also includes the following text in the body of the

 22 form:
            1.TO (specify name):
 23         _____________________________________________________________________________

 24         2.NOTICE IS HEREBY GIVEN that on the following date and time and in the indicated courtroom,
            Movant in the above- captioned matter will move this court for an Order granting the relief sought as
 25         set forth in the Motion and accompanying supporting documents served and filed herewith. Said
            Motion is based upon the grounds set forth in the attached Motion and accompanying documents.
 26
            3.Your rights may be affected. You should read these papers carefully and discuss them with your
 27         attorney, if you have one. (If you do not have an attorney, you may wish to consult one.)

 28

                                                         -2-
Case 2:15-bk-25283-RK          Doc 430 Filed 07/18/19 Entered 07/18/19 11:07:36                      Desc
                                 Main Document Page 3 of 3


              4.Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR
  1           9013-1. If you wish to oppose this Motion, you must file a written response with the court and serve a
              copy of it upon the Movant or Movant’s attorney at the address set forth above no less than fourteen
  2           (14) days prior to the above hearing date. If you fail to file a written response to this Motion within
              such time period, the court may treat such failure as a waiver of your right to oppose the Motion and
  3           may grant the requested relief.

  4           5.Hearing Date Obtained Pursuant to Judge’s Self-Calendaring Procedure: The undersigned
              hereby verifies that the above hearing date and time were available for this type of Motion according
  5           to the judge’s self-calendaring procedures.

  6           Debtor in the Motion did not include any of this information, so the Motion is

  7 deficient and does not comply with Local Bankruptcy Rule 9013-1(c)(2). Specifically, there

  8 is no notice of motion which advises the opposing parties that Local Bankruptcy Rule 9013-

  9 1(f) requires a written response to be filed and served at least 14 days before a hearing.
 10 Local Bankruptcy Rule 9013-1(c)(2). Even though Debtor is a self-represented party, the

 11 court declines to excuse Debtor from compliance with the Local Bankruptcy Rules in this

 12 instance because Debtor has filed additional motions in this bankruptcy case with the same

 13 defect, which indicates this is a continuing problem. Just because Debtor is a self-

 14 represented party does not excuse him from compliance with the court’s rules as stated in

 15 Local Bankruptcy Rule 1001-1(c).

 16           Accordingly, the court denies the Motion for the reasons stated above. Such denial

 17 is without prejudice to Debtor's right to seek such relief in a subsequent Motion that

 18 complies with the court's rules.

 19           IT IS SO ORDERED.
 20                                                        ###

 21

 22

 23
      Date: July 18, 2019
 24

 25

 26
 27

 28

                                                            -3-
